 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4
      KELLY KUNACK,
 5
                            Plaintiff,
 6                                                         C18-214 TSZ
          v.
 7                                                         MINUTE ORDER
      THE BOEING COMPANY,
 8
                            Defendant.
 9
        The following Minute Order is made by direction of the Court, the Honorable
10 Thomas S. Zilly, United States District Judge:

11        (1)    Having considered plaintiff’s request for extension of the trial date and
   related deadlines, and the arguments of counsel at the status hearing held on May 29,
12 2019, the Court continues the trial date and related deadlines as indicated:

13
            JURY TRIAL DATE (3-5 days)                              January 21, 2020
14
            Motion to amend complaint filing deadline               May 31, 2019
15
            Discovery completion deadline                           August 30, 2019
16
            Dispositive motions filing deadline                     September 26, 2019
17
            Motions related to expert witnesses
                                                                    October 3, 2019
18          (e.g., Daubert motion) deadline

19          Motions in limine filing deadline                       November 21, 2019

20          Agreed pretrial order due 1                             January 3, 2020

21

22         1
           The Agreed pretrial order shall be filed in CM/ECF and shall also be attached as a Word
   compatible file to an Internet e-mail sent to the following e-mail address:
23 ZillyOrders@wawd.uscourts.gov.

     MINUTE ORDER - 1
 1          Trial briefs, proposed voir dire questions, and
                                                                     January 3, 2020
            jury instructions due
 2                                                                   January 10, 2020
            Pretrial Conference
                                                                     at 1:30 p.m.
 3
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
 4 format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
 5 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
 6 admissibility by placing an “X” in the appropriate column. Duplicate documents shall
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
 7 may use it.

 8           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
 9   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
     appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
10   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
11   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
12   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
     defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
13   the number 400.

14        All other terms and conditions, and all dates and deadlines not inconsistent
   herewith, contained in the Minute Order Setting Trial Date and Related Dates, docket
15 no. 18 , shall remain in full force and effect.

16          (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 30th day of May, 2019.
18
                                                       William M. McCool
19                                                     Clerk
20                                                     s/Karen Dews
                                                       Deputy Clerk
21

22

23

     MINUTE ORDER - 2
